UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 29, 2013 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-31715 Jagged Peak, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 91-2007478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3000 Bayport Drive, Suite 250, Tampa, FL 33607 (Address of principal executive offices, including zip code) (813) 637-6900 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The Registrant had 16,279,074 shares of common stock, par value $0.001 per share, outstanding as ofMay 10, 2013. Table of Contents Jagged Peak, Inc. Contents Part I – Financial Information Item1. Unaudited Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures Part II – Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits Signatures Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements Jagged Peak, Inc. Consolidated Financial Statements (Unaudited) Quarterly Report on Form 10-Q For the Quarterly Period ended March 29, 2013 Contents Unaudited Consolidated Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Comprehensive Income 2 Consolidated Statement of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Unaudited Consolidated Financial Statements 5-14 Table of Contents Jagged Peak, Inc. Consolidated Balance Sheets March 29, (Unaudited) December 28, (Audited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $404,400 and $432,000 at March 29, 2013 and December 28, 2012, respectively Other receivables Work in process Deferred tax asset – current portion Other current assets Total current assets Property and equipment, net of accumulated depreciation of $2,057,400 and $1,963,300 at March 29, 2013 and December 28, 2012, respectively Other assets: EDGE applications, net of accumulated amortization of $2,078,900 and $2,025,300 at March 29, 2013 and December 28, 2012, respectively Deferred tax asset Capitalized debt issuance costs Total long-term assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable, trade $ $ Accrued payroll and bonuses Other accrued expenses Deferred rent Notes payable, current portion Deferred revenue and customer deposits Total current liabilities Long-term liabilities: Notes Payable Total long-term liabilities Stockholders' equity: Preferred stock, $.001 par value; 5,000,000 shares authorized; no shares issuedor outstanding at March 29, 2013 and December 28, 2012 0 0 Common stock, $.001 par value; 70,000,000 shares authorized; 16,279,074 shares issued and 16,156,583 outstanding at March 29, 2013 and December 28, 2012 Additional paid-in capital Treasury stock, 122,491 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 1 Table of Contents Jagged Peak, Inc. Consolidated Statements of Comprehensive Income (Unaudited) Thirteen Week Period Ended March 29, March 30, Revenue $ $ Cost of revenue Gross profit Selling, general and administrative expenses Income from operations Other (expense) income, net ) Interest expense ) ) Profitbefore tax expense Provision for income tax expense Net income $ $ Other comprehensive income 0 Tax expense ) 0 Other comprehensive income, net of tax 0 Comprehensive income $ $ Weighted average number of common shares outstanding – basic Net income per share – basic $ $ Weighted average number of common shares outstanding – fully diluted Net incomeper share – fully diluted $ $ The accompanying notes are an integral part of the financial statements. 2 Table of Contents Jagged Peak, Inc. Consolidated Statements of Changes in Stockholders’ Equity 13 Weeks Ended March 29, 2013 and March 30,2012 (Unaudited) Common Stock Shares Common Stock Amount Additional Paid in Capital Treasury Stock Accumulated Deficit Accumulated Other Comprehensive Loss Total Balance, December 30, 2011 $ $ $ ) $ ) $
